Case 2:19-cr-14044-RLR Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 3




                           UN ITED STA TES DISTRIC T C O UR T
                           SO U TH ER N DISTR IC T O F FLO R IDA

                      CASE NO .19-14044-CR-ROSENXERG/MAYNAQn
                                       18U.S.C.5922(g)(1)
 UN ITED ST ATES O F A M Em CA
                                                                 FILED BY                    ..

                                                                      Ag6 29 2919
 JAM ES EDW ARD HARRIS,                                                 ANGELA E.NOBLE
                                                                       CLERK U .S.DISI CT:
                                                                     s.D.OF FLA,-FF.R ERCE
                  Defendant.



                                        IN DIC TM EN T

        The Grand Jul'y chargesthat:

        O n oraboutD ecem ber 31,2018,in St.Lucie County,in the Southern D istxictofFlorida,

 the defendant,

                                JAM ES EDW A R D H A RR IS,

 knowingly possessed afirearm and ammunition in and affecting interstateand foreign com merce,

 knowing thathehad previouslybeen convicted ofa crim epunishableby im prisonmentforaterm

 exceedingoneyear,inviolationofTitle18,United StatesCode,Section922(g)(1).
                                                  A TRU E BILL



                                                  FoRs/ERsox

 A RIAN FA JA RD O ORSHA
 UN ITED STA TES A TTORN EY

   A'
             .        <'


 M AR TON GY 1 S
 A SSISTAN T UN ITED STA TES ATTO RN EY
                                                 '
                                                          I   g.
                                                  f       , 9
                           U NITED 1
  Case 2:19-cr-14044-RLR Document  STATES DISTRICT
                                      Entered      CO URT
                                              on FLSD  Docket 08/29/2019 Page 2 of 3
                                       SOU TH ERN DISTR IC T O F FLO RIDA

UNITED STA TES O F A M ERICA                     CASE NO .
V.

                                                 CERTIFIC ATE O F TRIA L A TTO R NEY.
JAM ES EDW AR D H ARR IS,
                          Defendant.
                                         /       Superseding Caselnform ation:

CourtDivision'
             .(selectone)                       New Defendantts)                      Yes            No
                                                N umberofNew Defendants
       M iam i              Key W est           Totalnumberofcounts
       FTL                  W PB X FTP
       Ido hereby certify that:
                 lhave carefully considered the allegationsofthe indictm ent,thenumberofdefendants,thenum ber
                 ofprobablew itnessesand the legalcomplexitiesofthelndictm entdnformation attached hereto.
       2.        lam agarethattheinformationsu   dppliedolqthisstatementwillberelieduponbytheJudgesoftpis
                 Courtln setting theircalendarsan schedullng crim inaltrialsunderthe mandateofthe Speedy Trlal
                 Act,Title 28 U.S.C.Section 3161.
       3.        lnterpreter:     (YesqrNo)      No
                 Llstlanguageand/ordlalect
       4.        Thiscase willtake      2-3     daysforthe partiesto try.
       5.        Please check appropriate category and type ofoffense listed below :
                 (Checkonlyone)                                     (Checkonlyone)
       I         0 to 5 days                          X             Petty
       11        6 to 10 days                                       M inor
       ll1       ll to 20 days                                      M isdem.
       W         2lto 60 days                                       Felony                  U
       V         6ldaysand over
       6.        HasthiscasebeenpreviouslyGled inthisDistrictCourt? (YesorNo)                   No
       lfyes:
       Judge:                                                 CaseN o.
       (Attachcopyofdispositiveorder)
       Hasacomplaintbeenfiledinthismatter?                    (YesorNo)       No
       lfyes:
       M agistrateCaseNo.
       Related M iscellaneousnumbers:
       Defendantts)infederalcustody asof
       Defendantts)instatectlstodyasof
       Rule20 from the Distrlctof
       lsthisapotentialdeathpenaltycase?(YesorNo)                     No

                 Dvesthiscase originate from a matterpending in theN orthern Region ofthe U.S.Attorney'sOffice
                 pnorto October l4,2003?        Yes                            No X
                 Dvesthiscaseoriginatefrom a matterpending intheCentralRegion oftheU.S.Attorney'sOftice
                 prlorto September1,2007?       Yes                            No X
                                                                                      x.
                                                              M AR N Yl
                                                              ASISTAN T UNITED STATES ATTORNEY
                                                              FL Bar/courtI.D.No.A 5501696


*penalt.ySheetts)att
                   ached
Case 2:19-cr-14044-RLR Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 3



                            UNITED STATES DISTRICT CO URT
                            SO U TH ERN D ISTR ICT O F FL O R ID A

                                     PENA LTY SH EET

                       CA SE N O .

 Defendant'sNam e: JAM ES EDW ARD H ARRIS

    CO U NT           VIOL ATIO N                U .S.C O DE            M A X .PEN ALT Y
1             Possessionofafireann and    18:922(g)(1)               10Years'lmprisonment
              ammunition by aconvicted                               $250,000 Fine
              felon                                                  SR : 3 Y ears
                                                                     $100 SpecialAssessm ent
